Case 1:19-cr-20822-KMW Document 59 Entered on FLSD Docket 06/08/2021 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                       CASE NO. 19-20822-CR-WILLIAMS/TORRES(s)



  UNITED STATES OF AMERICA            )
                                      )
                                      )
                                      )
  v.                                  )
                                      )
                                      )
  JESUS MANUEL MENOCAL, JR.,          )
                                      )
        Defendant.                    )
  ____________________________________)


                          GOVERNMENT’S FIFTH RESPONSE TO
                           THE STANDING DISCOVERY ORDER

         The United States hereby files this fifth response to the Standing Discovery Order. This

  response also complies with Local Rule 88.10 and Federal Rule of Criminal Procedure 16, and is

  numbered to correspond with Local Rule 88.10.

         A.     1.     Statements by the defendant that are potentially protected by Garrity v. New
                       Jersey, 385 U.S. 493 (1967), and the defendant’s proffer to the Miami-Dade
                       State Attorney’s Office, were provided to defense counsel under separate
                       cover via FedEx sent on December 20, 2019. These materials were
                       provided to the defendant by the government taint team and the prosecution
                       team has not been exposed to these statements. The defendant again is
                       reminded that his use of this information in a manner that exposes it to the
                       public and/or the prosecution team will be considered to be a voluntary
                       waiver of any potential Garrity protections.

                2.     Please find a copy of other statements by the defendant on the flash drive
                       shipped on April 29, 2021 (April flash drive) and via email dated June 8,
                       2021. Please note that these statements were not made in response to
                       interrogation by law enforcement. These materials include an employment
                       application completed by the defendant, radio transmissions, interview
                       summaries of potential witnesses, and audio recordings of potential
                       witnesses.



                                                  1
Case 1:19-cr-20822-KMW Document 59 Entered on FLSD Docket 06/08/2021 Page 2 of 5




             3.    The defendant did not testify before the Grand Jury.

             4.    A copy of the defendant’s NCIC record was previously provided.

             5.    Except as provided in Fed. R. Crim. P. 16(a)(2), books, papers, documents,
                   data, photographs, tangible objects, buildings or places, which the
                   government intends to use as evidence at trial to prove its case in chief, or
                   which were obtained from or belong to the defendant, may be inspected at
                   a mutually convenient time at: the FBI office (2030 SW 145 Ave. Miramar,
                   FL). This includes the contents of eight boxes of Det. Rosalyn Byrd’s files,
                   which the government obtained from the Hialeah Police Department, and
                   which the government does not currently intend to use as evidence at trial
                   to prove its case in chief. The government will notify defense counsel
                   should its position change regarding any or all of the materials contained in
                   these eight boxes. Please call the undersigned to set up a date and time that
                   is convenient to both parties. Additionally, the contents of certain electronic
                   storage media in the possession of the government have been copied onto
                   an external hard drive and previously provided to the defense.
                   The attachments to this discovery response are not necessarily copies of all
                   the books, papers, documents, data, etc., that the government may intend to
                   introduce at trial.

             6.    In June 2015, the Hialeah Police Department processed three sergeants’
                   offices in Substation 5, a pair of handcuffs, and the defendant’s Ford F-150
                   for DNA evidence. They submitted samples from those locations to the
                   Miami-Dade Police Department Crime Laboratory, along with DNA
                   profiles of the defendant and four females. Portions of the wall and door
                   handles in the sergeants’ offices in Substation 5 were also processed for
                   latent prints. The Miami-Dade Police Department Crime Laboratory and
                   Hialeah Police Department’s findings and reports with respect to the
                   analysis were previously provided to the defense.

                   There were no other physical or mental examinations or scientific tests or
                   experiments made in connection with this case.

        B.         DEMAND FOR RECIPROCAL DISCOVERY: Pursuant to the Standing
                   Discovery Order, the United States renews its request for the disclosure and
                   production of materials listed in Section (b) of Local Rule 88.10. This
                   request is also made pursuant to Rule 16(b) of the Federal Rules of Criminal
                   Procedure.

        C.         The government will disclose any information or material which may be
                   favorable on the issues of guilt or punishment within the scope of Brady v.
                   Maryland, 373 U.S. 83 (1963), and United States v. Agurs, 427 U.S. 97
                   (1976).



                                             2
Case 1:19-cr-20822-KMW Document 59 Entered on FLSD Docket 06/08/2021 Page 3 of 5




        D.         The government will disclose any payments, promises of immunity,
                   leniency, preferential treatment, or other inducements made to prospective
                   government witnesses, within the scope of Giglio v. United States, 405 U.S.
                   150 (1972), or Napue v. Illinois, 360 U.S. 264 (1959).

                   Additionally, the government is aware that Victim 1 has filed a civil action
                   against the defendant and the City of Hialeah, and is represented in that
                   matter. The government previously provided the name and contact
                   information for Victim 1’s attorney under separate cover.

        E.         The government will disclose any prior convictions of any alleged co-
                   conspirator, accomplice or informant who will testify for the government at
                   trial. Criminal history documents, including NCIC and CJIS reports,
                   complaint/arrest affidavits, and offense/incident reports, for potential
                   witnesses who may testify for the government are on the April flash drive
                   and have been previously provided.

        F.         The defendant was identified in six-person photo arrays. Copies of the
                   photo arrays were previously provided. The defendant was also identified
                   during FBI interviews in photographs, copies of which were previously
                   provided. The defendant was also identified in a Hialeah Police Department
                   photo album. A summary of the Hialeah Police Department’s description
                   of this album, and how it maintains and updates the album, was previously
                   provided.

        G.         The government has advised its agents and officers involved in this case to
                   preserve all rough notes.

        H.         The government has timely advised the Defendant of its intent to introduce
                   during its case in chief proof of evidence pursuant to F.R.E. 404(b), has
                   updated this notice, and will continue to timely update this notice as
                   appropriate. You are hereby on notice that all evidence made available to
                   you for inspection, as well as all statements disclosed herein or in any future
                   discovery letter, may be offered in the trial of this cause, under F.R.E.
                   404(b) or otherwise (including the inextricably-intertwined doctrine). The
                   April flash drive contains interview summaries of potential witnesses whose
                   testimony the government may offer under F.R.E. 404(b), including
                   witnesses recently identified and interviewed. Two additional interview
                   summaries of potential F.R.E. 404(b) witnesses have also been provided by
                   email on June 8, 2021.

        I.         The defendant is not an aggrieved person, as defined in Title 18, United
                   States Code, Section 2510(11), of any electronic surveillance.

        J.         The government has ordered transcribed the Grand Jury testimony of all
                   witnesses who will testify for the government at the trial of this cause.

                                             3
Case 1:19-cr-20822-KMW Document 59 Entered on FLSD Docket 06/08/2021 Page 4 of 5




         K.             No controlled substance is involved in this indictment.

         L.             The government does not know of any automobile, vessel, or aircraft
                        allegedly used in the commission of this offense that is in the government's
                        possession. The vehicles used by the defendant in connection with these
                        incidents were Hialeah Police Department vehicles.

         M.             The government is not aware of any latent fingerprints or palm prints which
                        have been identified by a government expert as those of the defendant. As
                        noted in A.6 above, the results of the fingerprint comparisons done in this
                        case previously were provided.

         N.             The government will make every possible effort in good faith to stipulate to
                        all facts or points of law the truth and existence of which is not contested
                        and the early resolution of which will expedite trial. These stipulations will
                        be discussed at the discovery conference and on a continuing basis during
                        the time leading up to trial.

         O.             The government is available for a pretrial discovery conference as required
                        by the Rule 16.1 of the Federal Rules of Criminal Procedure and Local Rule
                        88.10(o), albeit subject to the limitations arising from the ongoing public
                        health emergency as reflected in Southern District of Florida Administrative
                        Orders 2020-18, 2020-20, 2020-24, 2020-33, 2020-41, 2020-53, 2020-76,
                        2021-12, 2021-33, and 2021-50. The government and defense counsel have
                        already discussed a timetable and procedures for pretrial discovery via
                        email, and anticipate scheduling a telephonic or video teleconference
                        regarding discovery in the near future.

         The government is aware of its continuing duty to disclose such newly discovered
  additional information required by the Standing Discovery Order, Rule 16(c) of the Federal Rules
  of Criminal Procedure, Brady, Giglio, Napue, and the obligation to assure a fair trial.

         The attachments to this response are contained on a flash drive and a supplementary email
  dated June 8, 2021. The flash drive contains documents, images, videos, audio files, and
  spreadsheets labeled US0195778 – US0198722. The email contains two interview summaries
  labeled US0198723 – US0198726. A detailed index reflecting the contents of this flash drive and
  the supplementary email has been sent to defense counsel and will be filed under seal because it
  contains sensitive information.


                                                       Respectfully submitted,

  JUAN ANTONIO GONZALEZ                                KRISTEN CLARKE
  ACTING UNITED STATES ATTORNEY                        ASSISTANT ATTORNEY GENERAL



                                                  4
Case 1:19-cr-20822-KMW Document 59 Entered on FLSD Docket 06/08/2021 Page 5 of 5




  s/ Edward N. Stamm                        s/ Samantha Trepel
  EDWARD N. STAMM                          SAMANTHA TREPEL
  FL Bar No. 373826                        Court ID No. A5501689
  Assistant United States Attorney         Trial Attorney, Civil Rights Division
  United States Attorney’s Office          U.S. Department of Justice
  Southern District of Florida             950 Pennsylvania Ave., NW
  99 NE 4th Street                         Washington, DC 20530
  Miami, FL 33132                          Tel: (202) 305-3204
  Tel: (305) 961-9164                      Fax: (202) 514-8336
  Fax: (305) 530-7087                      samantha.trepel@usdoj.gov
  edward.stamm@usdoj.gov


  s/ Ilham Hosseini
  ILHAM HOSSEINI
  Court ID No. A5501904
  Assistant United States Attorney
  United States Attorney’s Office
  Southern District of Florida
  99 NE 4th Street
  Miami, FL 33132
  Tel: (305) 961-9297
  Fax: (305) 530-7087
  ilham.hosseini@usdoj.gov




                                       5
